DETAILED ACTION
The instant application having Application No. 16/939,297 filed on July 27, 2020 is presented for examination by the examiner.
The claims submitted May 4, 2022 in response to the office action mailed February 4, 2022 are under examination. Claims 1-14 are pending, all of which have been amended at least by the amendments to claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang USPGPub 2015/0319389 (previously cited, hereafter Huang).
Regarding claim 1, Huang teaches (3rd embodiment, Table 5, Fig. 5, paragraphs [0102]-[0112]) “An optical system (paragraph [0102]: “image capturing unit according to the 3rd embodiment”) comprising:
a first lens (first lens element 310) comprising positive refractive power (paragraph [0103]: “310 with positive refractive power”), a convex object-side surface (paragraph [0103]: “has an object-side surface 311 being convex in a paraxial region”) and a concave image-side surface (paragraph [0103]: “an image-side surface 312 being concave in a paraxial region”);
a second lens (second lens element 320) comprising refractive power (paragraph [0104]: “320 with positive refractive power”) and a convex object-side surface (paragraph [0104]: “object-side surface 321 being convex”);
a third lens (third lens element 330) comprising negative refractive power (paragraph [0105]: “330 with negative refractive power”), a convex object-side surface (paragraph [0105]: “object-side surface 331 being convex”) and a concave image-side surface (paragraph [0105]: “image-side surface 332 being concave”);
a fourth lens (fourth lens element 340) comprising positive refractive power (paragraph [0106]: “340 with positive refractive power”);
a fifth lens (fifth lens element 350) comprising refractive power (paragraph [0107]: “350 with negative refractive power”) and a convex object-side surface (paragraph [0107]: “object-side surface 351 being convex”); and
a sixth lens (sixth lens element 360) comprising negative refractive power (paragraph [0108]: “360 with negative refractive power”) and a concave image-side surface (paragraph [0108]: “image-side surface 362 being concave”), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (paragraph [0102]: “in order from an object side to an image side, an aperture stop 300, a first lens element 310, a second lens element 320, a third lens element 330, a fourth lens element 340, a fifth lens element 350, a sixth lens element 360”), 
wherein 0.35 < TTL/(2*lmgH) < 0.95 is satisfied (in the Table in paragraph [0112] TL/ImgH=1.67, therefor TTL/(2*ImgH)=0.835 which is in the claimed range), where TTL is a distance from the object-side surface of the first lens to an imaging surface of an image sensor (paragraph [0087] “an axial distance between the object-side surface 111 of the first lens element 110 and an image plane 180 is TL”) and ImgH is half a diagonal length of the imaging surface of the image sensor (paragraph [0087]: “a maximum image height of the photographing optical lens assembly is ImgH”), and
wherein |f5/f| > 2 is satisfied (Table 5, f5=-9.77 and f=3.53, thus |f5/f|=2.77 which is in the claimed range), where f5 is a focal length of the fifth lens (focal length of Lens 5 in Table 5) and f is an overall focal length of the optical system (f=3.53 mm in Table 5).”
Regarding claim 3, Huang teaches “The optical system of claim 1, wherein 0.95 < TTL/f < 1.45 is satisfied (TTL is the sum of all of the thicknesses from surface 2 through surface 15, thus TTL=4.585, and f=3.53 in Table 5, therefor TTL/f=1.30 which is in the claimed range).”
Regarding claim 4, Huang teaches “The optical system of claim 1, wherein 0 < f/f1 < 1.5 is satisfied (Table 5, f=3.53 mm, f1=13.15, thus f/f1=0.27 which is in the claimed range), where f1 is a focal length of the first lens (Table 5 the Focal Length of Lens 1 is 13.15).”
Regarding claim 5, Huang teaches “The optical system of claim 1, wherein 0.2 < |f/f5| + |f/f6| < 6.0 is satisfied (Table 5, f=3.53, f5=-9.77 and f6=-29.35, therefor the quantity |f/f5| + |f/f6| = 0.48 which is in the claimed range), where f6 is a focal length of the sixth lens (Table 5 the Focal length of Len 6 is     -29.35).”

Regarding claim 6, Huang teaches “The optical system of claim 1, wherein 0 < |f/f3| + |f/f4| < 3 is satisfied (Table 5, f=3.53, f3=-8.18, f4=5.39, therefor |f/f3| + |f/f4|= 1.09 which is in the claimed range), where f3 is a focal length of the third lens (Table 5 Focal length of Len 3 f3=-8.18) and f4 is a focal length of the fourth lens (Table 5 Focal length of Len 4 f4=5.39).”
Regarding claim 7, Huang teaches “The optical system of claim 1, wherein 0.15 < r12/f < 0.9 is satisfied (Table 5, f=3.53 and the radius of curvature of the image side of the sixth lens, surface 13 is 1.465, thus r12/f=0.42 which is in the claimed range), where r12 is a radius of curvature of the image-side surface of the sixth lens (Table 5, the radius of curvature of the image side of the sixth lens, surface 13 is 1.465).”
Regarding claim 8, Huang teaches “The optical system of claim 1, wherein 0 < |f1/f3|< 25 is satisfied (Table 5 f1=13.15, f3=-8.18 therefor |f1/f3|=1.61 which is in the claimed range), where f1 is a focal length of the first lens (Table 5, Focal length of Lens 1 f1=13.15) and f3 is a focal length of the third lens (Table 5, Focal length of Lens 3 f3=-8.18).”
Regarding claim 9, Huang teaches “The optical system of claim 1, wherein 0 < (r9-r10)/(r9+r10) < 2.5 is satisfied (Table 5, Lens 5 has object and image side surfaces 10 and 11, thus r9=58.775 and r10=4.864 therefore (r9-r10)/(r9+r10)=0.85 which is in the claimed range), where r9 is a radius of curvature of the object-side surface of the fifth lens (Table 5 curvature radius of surface 10 r9=58.775) and r10 is a radius of curvature of an image-side surface of the fifth lens (Table 5 curvature radius of surface 11 r10=4.864).”
Regarding claim 10, Huang teaches “The optical system of claim 1, wherein 0.2 < |f/f1| + |f/f2| < 4 is satisfied (Table 5, f=3.53, f1=13.15, f2=4.72, thus |f/f1| + |f/f2|=1.02 which is in the claimed range), where f1 is a focal length of the first lens (Table 5 Focal length of Lens 1 f1=13.15) and f2 is a focal length of the second lens (Table 5 Focal length of Lens 2 f2=4.72).”

Regarding claim 11, Huang teaches “The optical system of claim 1, wherein 0.7 < DL/f < 1.2 is satisfied (Table 5 DL is the sum of the distances of surfaces 2 to 12 thus DL=3.618, and f=3.53 therefor DL/f=1.02 which is in the claimed range), where DL is a distance from the object-side surface of the first lens to the image-side surface of the sixth lens (Table 5 DL is the sum of the distances of surfaces 2 to 12 thus DL=3.618).”
Regarding claim 12, Huang teaches “The optical system of claim 1, wherein 42 < v4 + v5 < 115 is satisfied (Table 5, Abbe # of Lens 4 v4=55.9 and Abbe # of Lens 5 v5=55.9, therefore v4 + v5 = 111.8 which is in the claimed range), where v4 is an Abbe number of the fourth lens (Table 5, Abbe # of Lens 4 v4=55.9) and v5 is an Abbe number of the fifth lens (Table 5 Abbe # of Lens 5 v5=55.9).”
Regarding claim 13, Huang teaches “The optical system of claim 1, wherein 0.5 < f/f12 < 2.5 is satisfied (Table 5 f=3.53 and f12 can be calculated from the data of surfaces 2-5 using a matrix calculation to be f12=3.636, thus f/f12=0.97 which is in the claimed range), where f12 is a synthetic focal length of the first and second lenses (Table 5 f12 can be calculated from the data of surfaces 2-5 using a matrix calculation to be f12=3.636).”
Regarding claim 14, Huang teaches “The optical system of claim 1, wherein 10 < v12 - v34 < 45 is satisfied (Table 5, v1=55.9 and v2=55.9 thus v12=55.9 and v3=23.5 and v4=55.9 thus v34=39.7, therefor v12 – v34 = 16.2 which is in the claimed range), where v12 is an average value of an Abbe number of the first lens and an Abbe number of the second lens (Table 5 Abbe #s v1=55.9 and v2=55.9 thus v12=55.9) and v34 is an average value of an Abbe number of the third lens and an Abbe number of the fourth lens (Table 5, Abbe #s v3=23.5 and v4=55.9 thus v34=39.7).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang USPGPub 2015/0319389 (previously cited, hereafter Huang) as applied to claim 1 above, and further in view of Hsueh et al. USPGPub 2016/0062083 A1 (hereafter Hsueh).
Regarding claim 2, Huang teaches “the optical system of claim 1,” however, Huang fails to teach “wherein the fourth lens comprises a convex object-side surface.”
Hsueh teaches (7th Embodiment, Figs. 13-14, Tables 13-14, paragraphs [0140]-[0150]) (claim 1) “An optical system (7th Embodiment, Figs. 13-14, Tables 13-14, paragraphs [0140]-[0150]) comprising:
a first lens (710) comprising positive refractive power (paragraph 141: “710 with positive refractive power” Table 13 f1=502.16), a convex object-side surface (paragraph 141: “an object-side surface 711 being convex in a paraxial region thereof”) and a concave image-side surface (paragraph 141: “an image-side surface 712 being concave in a paraxial region thereof”);
a second lens (720) comprising refractive power (paragraph 142: “720 with positive refractive power”) and a convex object-side surface (paragraph 142: “an object-side surface 721 being convex in a paraxial region thereof”);
a third lens (730) comprising negative refractive power (paragraph 143: “730 with negative refractive power”), a convex object-side surface (paragraph 143: “an object-side surface 731 being convex”) and a concave image-side surface (paragraph 143: “an image-side surface 732 being concave”);
a fourth lens (740) comprising positive refractive power (paragraph 144: “740 with positive refractive power”);
a fifth lens (750) comprising refractive power (paragraph 145: “750 with positive refractive power”) and a convex object-side surface (paragraph 145: “an object-side surface 751 being convex”); and
a sixth lens (760) comprising negative refractive power (paragraph 146: “760 with negative refractive power”) and a concave image-side surface (paragraph 146: “an image-side surface 762 being concave”), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see e.g. Fig. 13); and
wherein 0.35 < TTL/(2*lmgH) < 0.95 is satisfied (paragraph 150: “TTL/ImgH 1.59” therefor TTL/(2*ImgH)=0.795), where TTL is a distance from the object-side surface of the first lens to an imaging surface of an image sensor (paragraph 8: “an axial distance between the object-side surface of the first lens element and an image surface is TTL”) and ImgH is half a diagonal length of the imaging surface of the image sensor (paragraph 43: “a maximum image height of the imaging lens system (half of a diagonal length of an effective photosensitive area of an image sensor) is ImgH”).”
(claim 2) “wherein the forth lens comprises a convex object-side surface (paragraph 144: “an object-side surface 741 being convex”).”
Note that Hsueh further teaches other embodiments in which the object-side of the fourth lens is concave (e.g. paragraph [0062]: “an object-side surface 141 being concave in a paraxial region thereof”).
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
Huang and the instant claim differ by the shape of the object-side of the fourth lens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shape of the object-side of the fourth lens to be convex as taught by Hsueh Embodiment 7 in the device of Huang, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Hsueh teaches both examples where the object-side of the fourth lens is convex (paragraph [0144]) and where the object-side of the fourth lens is concave (paragraph [0062]).
	Response to Arguments
Applicant’s arguments submitted May 4, 2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872